     Case: 1:17-md-02804 Doc #: 3709 Filed: 04/30/21 1 of 5. PageID #: 511054




                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION
 OPIATE LITIGATION
                                                  Case No. 1:17-MD-2804
 THIS DOCUMENT RELATES TO:
                                                  Hon. Dan A. Polster
 All MDL cases



  PHARMACY DEFENDANTS’ REPORT ON ZERO MARKET SHARE DISMISSALS

       Pursuant to this Court’s Order of April 9, 2021, Dkt. 3688 at 2, directing that Pharmacy

Defendants1 “identify for plaintiffs those cases where they have zero-percent market share in the

relevant jurisdictions,” that Plaintiffs “begin dismissal of those Defendants with prejudice,” and

that the parties “submit a written report to the Court” on “the status of this effort” by April 30,

2021, counsel for Pharmacy Defendants provide the following report.

       On March 11, 2021, this Court ordered the parties to meet and confer and submit a list of

five additional representative bellwether cases to proceed to trial. Dkt. 3649. In advance of the

parties’ submissions, each side exchanged their proposed bellwether cases. Because Pharmacy

Defendants are named as defendants in hundreds of cases where they lack any market share

according to ARCOS data, they proposed to include one such case as a representative bellwether:




       1
         The four “Pharmacy Defendants” are CVS Pharmacy, Inc. and its subsidiaries (“CVS”),
Rite Aid of Maryland, Inc., d/b/a Mid-Atlantic Customer Support Center, Rite Aid of Ohio, Inc.,
and Rite Aid Hdqtrs. Corp. (“Rite Aid”), Walgreens Boots Alliance, Inc., Walgreen Co., and
Walgreen Eastern Co. (“Walgreens”), and Walmart Inc. (“Walmart”).
     Case: 1:17-md-02804 Doc #: 3709 Filed: 04/30/21 2 of 5. PageID #: 511055




Big Stone County, Minnesota v. Teva Pharmaceuticals USA, Inc. et al., Case No. 1:20-op-45102,

which asserted both distribution and dispensing claims against Pharmacy Defendants.

       Within days, Plaintiffs voluntarily dismissed Pharmacy Defendants from Big Stone County.

See Case No. 1:20-op-45102, Dkt. 7 (N.D. Ohio Mar. 30, 2021). In its bellwether submission, the

PEC assured this Court that, “[w]hen the case was brought to the PEC’s attention, the named

pharmacies were dismissed.” Dkt. 3672 at 3. And the PEC explained that its prompt dismissal of

Pharmacy Defendants from Big Stone County was because “[o]ur [ARCOS] data indicate zero

market share for any of the chain pharmacies.” Id.

       On April 5, 2021, Pharmacy Defendants filed a motion regarding the hundreds of other

MDL cases where Pharmacy Defendants are named despite having zero market share. Dkt. 3681.

During a status teleconference on April 7, 2021, this Court noted that it had already “issued prior

orders to clean up the docket to take care of this” and that “[i]f the defendants have no market

share, they shouldn’t be in the case, period.” Dkt. 3685, Trans. 3:19-22, 6:10-11. On April 9,

2021, this Court ordered Pharmacy Defendants to identify such cases for Plaintiffs and ordered

Plaintiffs to “begin dismissal of those Defendants with prejudice.” Dkt. 3688 at 2.

       Each of the Pharmacy Defendants has fully complied with the Court’s order,2 providing

the PEC with the case name, docket number, and plaintiffs’ counsel for each identified case:

              On April 5, 2021, Rite Aid identified 507 zero market share cases for Plaintiffs.

              On April 13, 2021, Walgreens identified 434 zero market share cases for Plaintiffs.

              On April 16, 2021, Walmart identified 582 zero market share cases for Plaintiffs.




       2
          Pharmacy Defendants continue to evaluate cases and jurisdictions to identify additional
zero market share cases that should be dismissed pursuant to the Court’s order, and reserve the
right to bring those cases to Plaintiffs’ attention as they are identified.
                                                2
     Case: 1:17-md-02804 Doc #: 3709 Filed: 04/30/21 3 of 5. PageID #: 511056




              On April 19, 2021, CVS identified 383 zero market share cases for Plaintiffs.3

       The day after CVS identified its cases, counsel for Plaintiffs stated that “[w]e are reaching

out to all MDL filed cases and the firms that filed them.” Ex. A, Email from J. Rice to S. Herman

(April 20, 2021) at 1. One week later, counsel for Plaintiffs stated that “we are taking Judge

Polster’s admonition very seriously.” Ex. B, Email from P. Weinberger to D. Cohen (April 27,

2021). But Plaintiffs have not complied. As of the date of this filing, Pharmacy Defendants have

not heard from the PEC about the dismissal of any zero market share cases—except for the Big

Stone County, Minnesota case that Pharmacy Defendants proposed as an MDL bellwether, which

Plaintiffs still have only dismissed without prejudice.



DATED: April 30, 2021

Respectfully submitted,


/s/ Eric R. Delinsky
Eric R. Delinsky
Sasha Miller
Graeme Bush
ZUCKERMAN SPAEDER LLP
1800 M Street, N.W., Suite 1000
Washington, D.C. 20036
Tel: (202) 778-1800
Fax: (202) 822-4106

       3
        Pharmacy Defendants also understand that the following additional MDL defendant
pharmacies have identified zero market share cases for Plaintiffs:
              On April 15, 2021, Giant Eagle identified 1 zero market share case for Plaintiffs.
              On April 22, 2021, HEB identified 1 zero market share case for Plaintiffs.
              On April 27, 2021, Publix identified 4 zero market share cases for Plaintiffs.
              On April 29, 2021, Kroger identified 274 zero market share cases for Plaintiffs.
              On April 30, 2021, Costco identified 15 zero market share cases for Plaintiffs.
       The above-listed defendants continue to evaluate cases and jurisdictions to identify
additional zero market share cases that should be dismissed pursuant to the Court’s order, and
reserve the right to bring those cases to Plaintiffs’ attention as they are identified.
                                                   3
    Case: 1:17-md-02804 Doc #: 3709 Filed: 04/30/21 4 of 5. PageID #: 511057




edelinsky@zuckerman.com
smiller@zuckerman.com
gbush@zuckerman.com

Counsel for CVS Indiana, L.L.C., CVS Rx Services, Inc., CVS TN Distribution, L.L.C., CVS
Pharmacy, Inc., and Ohio CVS Stores, L.L.C.

/s/ Kelly A. Moore
Kelly A. Moore
MORGAN, LEWIS & BOCKIUS LLP
101 Park Avenue
New York, NY 10178
Phone: (212) 309-6612
Fax: (212) 309-6001
E-mail: kelly.moore@morganlewis.com

John P. Lavelle, Jr.
MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street
Philadelphia, PA 19103
Phone: (215) 963-5917
Fax: (215) 963-5001
Email: john.lavelle@morganlewis.com

Attorneys for Rite Aid of Maryland, Inc., d/b/a Mid-Atlantic Customer Suppport Center, Rite Aid
of Ohio, Inc., Eckerd Corporation, and Rite Aid Hdqtrs. Corp.

/s/ Kaspar Stoffelmayr
Kaspar J. Stoffelmayr
BARTLIT BECK
54 West Hubbard Street
Chicago, IL 60654
Telephone: (312) 494-4400
Fax: (312) 494-4440
kaspar.stoffelmayr@bartlitbeck.com

Counsel for the Walgreens Defendants
Liaison Counsel for the Chain Pharmacy Defendants

/s/Tina M. Tabacchi
Tina M. Tabacchi
Tara A. Fumeron
JONES DAY
77 West Wacker Drive
Chicago, IL 60601
Telephone: (312) 782-3939
Email: tmtabacchi@jonesday.com
                                               4
    Case: 1:17-md-02804 Doc #: 3709 Filed: 04/30/21 5 of 5. PageID #: 511058




Email: tfumerton@jonesday.com

John M. Majoras
JONES DAY
51 Louisiana Avenue, N.W.
Washington, D.C. 20001
Telephone: (202) 879-3939
Email: jmmajoras@jonesday.com

Counsel for Walmart Inc.




                                       5
